Quillian, Presiding Judge.
This appeal was from an award in a workmen’s compensation case. The claimant was injured and his employer paid his full salary during the time he was disabled. The workmen’s compensation board allowed his employer credit for such salary against compensation due and further provided in the award that the insurance carrier would reimburse another insurance carrier for medical bills paid under a group policy and that the insurance carrier would pay any other outstanding bills resulting from the injury. The board denied attorney fees. The claimant appealed to the superior court contending that the board should not have allowed any credit since the payments made by the employer were gratuitous. The superior court judge granted the appeal and remanded as to the denial of attorney fees. Held:
In General Motors Corp. v. Dover, 143 Ga. App. 819 (240 SE2d 201), this court, citing Sprayberry v. Commercial Union Ins. Co., 140 Ga. App. 758, 762 (232 SE2d 111), held that ". . .the board is now required to exercise its discretion under Code § 114-415 in considering whether or not any payments made by the employer to the injured employee during the period of his disability which were not due and payable when made may be deducted from the amount to be paid as compensation.” Under the Dover decision, the board’s action in giving credit for wages paid to claimant during *304his disability was authorized. Here, the board also made a proper determination as to medical expenses. Thus, under the circumstances of this case, the trial court erred in finding that attorney fees were warranted and in remanding the case to the State Board of Workmen’s Compensation for determination as to the amount of such fees.
Argued February 6, 1978
Decided March 14, 1978.
Swift, Currie, McGhee & Hiers, Robert R. Potter, James T. McDonald, Jr., for appellants.
Cullen M. Ward, James C. Carr, Jr., for appellee.

Judgment reversed.


Webb and McMurray, JJ., concur.